


110 HR 2292 IH: Pay Veterans First

U.S. House of Representatives
2007-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2292
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2007
			Mr. Hall of New York
			 (for himself, Mr. Space,
			 Mr. Donnelly,
			 Mr. Walz of Minnesota,
			 Ms. Hooley,
			 Ms. Bean, Mr. McNerney, Mr.
			 Hare, Mr. Courtney,
			 Mr. Mahoney of Florida,
			 Mr. Altmire, and
			 Mr. Kagen) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To prohibit the payment of bonuses to certain officers of
		  the Department of Veterans Affairs unless fewer than 100,000 disability
		  compensation claims are pending before the Department.
	
	
		1.Short titleThis Act may be cited as the
			 Pay Veterans First
			 Act.
		2.Limitation on
			 payment of salaries and performance bonuses to certain officers of Department
			 of Veterans Affairs
			(a)Limitation on
			 payment of bonusesFor fiscal year 2007, no bonus described in
			 subsection (b) may be paid to any officer of the Department of Veterans Affairs
			 who is appointed by the President, by and with the consent of the Senate, or
			 who is a senior politically appointed officer unless, at the time such payment
			 is made, fewer than 100,000 claims for disability compensation under chapter 11
			 of title 38, United States Code, are pending before the Department.
			(b)Bonuses
			 describedA bonus described in this subsection is any of the
			 following:
				(1)A performance award under section 5384 of
			 title 5, United States Code.
				(2)A
			 performance-based cash award under section 4505a of such title.
				(c)Definition of
			 senior politically appointed officerFor purposes of this section, the term
			 senior politically appointed officer means any officer who
			 serves—
				(1)as an Assistant
			 Secretary;
				(2)as
			 a Deputy Under Secretary;
				(3)in
			 a Senior Executive Service position and is not a career appointee as defined
			 under section 3132(a)(4) of title 5, United States Code; or
				(4)in a position of a
			 confidential or policy-determining character under schedule C of subpart C of
			 part 213 of title 5 of the Code of Federal Regulations.
				(d)Comptroller
			 General reportsFor any
			 fiscal quarter of fiscal year 2007 during which the percentage of claims for
			 disability compensation processed by the Department of Veterans Affairs that
			 are disallowed exceeds the percentage that is 10 percent higher than the
			 percentage of such claims that were disallowed during fiscal year 2006, the
			 Comptroller General shall conduct an audit of the Department’s processing of
			 such claims to determine the reason for the increase in the percentage of
			 disallowed claims and, not later than 30 days after the last day of that fiscal
			 quarter, shall submit to Congress the results of such audit.
			
